NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-1455
                                   ________________

           DORA GEYSEL ALVARENGA DE RODRIGUEZ; H. A. R.-A.,
                                             Petitioners

                                             v.

                              ATTORNEY GENERAL,
                           UNITED STATES OF AMERICA,
                                                                 Respondent
                                   ________________

                      On Petition for Review of a Decision of the
                           Board of Immigration Appeals
                  (Agency Numbers: A208-455-092 & A208-455-093)
                          Immigration Judge: John B. Carle
                                  ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                on September 16, 2019

              Before: KRAUSE, MATEY, and RENDELL, Circuit Judges

                           (Opinion filed: September 27, 2019)
                                  ________________

                                       OPINION*
                                   ________________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KRAUSE, Circuit Judge.

       Dora Alvarenga de Rodriguez and her minor daughter, aliens from El Salvador,

petition for review of a final administrative order of the Board of Immigration Appeals

(BIA) affirming both their removability and the rejection of their application for asylum.

We will deny the petition.

       Discussion1

       On appeal, Alvarenga de Rodriguez challenges her removability under 8 U.S.C.

§ 1182(a)(7)(A)(i)(I) and the denial of her asylum application.2 We review legal and

constitutional issues de novo, see Duhaney v. Attorney Gen. of the U.S., 621 F.3d 340,

345 (3d Cir. 2010), and we will uphold the BIA’s factual findings if they are supported

by “substantial evidence,” Gomez-Zuluaga v. Attorney Gen. of the U.S., 527 F.3d 330,

340 (3d Cir. 2008) (citation omitted); see also 8 U.S.C. § 1252(b)(4)(B). Where, as here,

“the BIA has affirmed the IJ’s decision, and adopted the analysis as its own, we will

review both decisions.” Quao Lin Dong v. Attorney Gen. of the U.S., 638 F.3d 223, 227

(3d Cir. 2011).

       A. Removability

       The Immigration and Nationality Act provides that “any immigrant at the time of

application for admission . . . who is not in possession of a . . . valid entry document . . .



       1
        This Court has jurisdiction over Alvarenga de Rodriguez’s petition for review
pursuant to 8 U.S.C. § 1252(a).
       2
        Alvarenga de Rodriguez does not challenge the BIA’s denial of her applications
for withholding of removal and protection under the Convention Against Torture.
                                               2
is inadmissible.” 8 U.S.C. § 1182(a)(7)(A)(i). Alvarenga argues that she never made an

“application for admission” because she entered without inspection. Pet. 8–9. This

argument is belied by the plain text of the statute: “An alien present in the United States

who has not been admitted or who arrives in the United States (whether or not at a

designated port of arrival . . . ) shall be deemed for purposes of this chapter an applicant

for admission.” 8 U.S.C. § 1225(a)(1). When Alvarenga arrived in the United States

without being admitted, she was an “applicant for admission.” Id. Accordingly, because

she was not in possession of a valid entry document at the time of her arrival, she is

removable under 8 U.S.C. § 1182(a)(7)(A)(i)(I).3

       B. Asylum

       To establish that she is a refugee and thus eligible for asylum, 8 U.S.C.

§ 1158(b)(1), a petitioner must prove four elements: “(1) a particular social group that is

legally cognizable; 4 (2) membership in that group; (3) a well-founded fear of

persecution, which must be subjectively genuine and objectively reasonable; and (4) a




       3
        Alvarenga de Rodriguez argues that Congress intended 8 U.S.C. §
1182(a)(6)(A)(i) to be the exclusive basis for removal for “alien[s] present in the United
States without being admitted or paroled.” Pet. 11. However, 8 U.S.C. §
1182(a)(6)(A)(i)—unlike 8 U.S.C. § 1182(a)(7)(A)(i)(I)—is not listed as a basis for
expedited removal. See 8 U.S.C. § 1225(b)(1)(A)(i). Therefore, the two statutory bases
for removal serve different purposes.
       4
         A particular social group is a group that is “(1) composed of members who share
a common immutable characteristic, (2) defined with particularity, and (3) socially
distinct within the society in question.” S.E.R.L. v. Attorney Gen. of the U.S., 894 F.3d
535, 540 (3d Cir. 2018) (citation omitted).
                                              3
nexus, or causal link, between the persecution and membership in the particular social

group.” S.E.R.L. v. Attorney Gen. of the U.S., 894 F.3d 535, 544 (3d Cir. 2018).

       In removal proceedings, Alvarenga de Rodriguez argued that she and her daughter

were entitled to asylum because she would face persecution on a protected ground: Her

membership in a particular social group of “women in El Salvador who have close family

members in the United States.” Pet. 13. The IJ found that even assuming Alvarenga de

Rodriguez established a cognizable particular social group, she “did not establish a nexus

between the harm she fears and her membership in the group,” A.R. 59–60, and the BIA

affirmed. We conclude that this determination was supported by substantial evidence.

       We also perceive no error in the BIA’s determination that Alvarenga de Rodriguez

lacked a well-founded fear of persecution, or that any such persecution would not have

been related to her proposed social group. We have observed that “ordinary criminal

activity does not rise to the level of persecution necessary to establish eligibility for

asylum.” Abdille v. Ashcroft, 242 F.3d 477, 494 (3d Cir. 2001). Here, there is no record

evidence that the gang’s extortion of Alvarenga de Rodriguez was more than a “mere

act[] of random lawlessness,” id. at 495. For example, Alvarenga de Rodriguez was not

extorted during the first four years her husband lived in the United States. Additionally,

there is no evidence that when she was extorted by gang members, the gang members

knew her husband lived in the United States and sent her money, or that she was targeted

because of those circumstances. Although Alvarenga de Rodriguez asks us to accept that

the gang members must have known her husband lived in the United States because they

asked her for the relatively large amount of $500, Pet. 22, that is not a necessary

                                               4
inference: The fact that the gang members asked her for $500 suggests they knew she had

access to money, but not necessarily that this money came from family in the United

States. Thus, the BIA and the IJ reasonably concluded that the gang members were

motivated by a “desire to increase their own wealth” and not by Alvarenga de

Rodriguez’s “husband’s residence in the United States.” A.R. 6.

       The other incident to which Alvarenga de Rodriguez points as past persecution—a

strange man hiding in her shower and attempting to attack her—also lacks sufficient

nexus to Alvarenga de Rodriguez’s status as a woman in El Salvador with family in the

United States. Alvarenga de Rodriguez never learned the identity of this man, and there

is no evidence in the record that this man was part of the gang that extorted her or that he

tried to attack her because her husband lived in the United States. In short, substantial

evidence supported the BIA’s finding that there was no nexus between any past

persecution suffered by Alvarenga de Rodriguez and her membership in her proposed

particular social group. See Gomez-Zuluaga, 527 F.3d at 340; see also 8 U.S.C.

§ 1252(b)(4)(B).

       Conclusion

       For the aforementioned reasons, we will deny Alvarenga de Rodriguez’s and her

daughter’s petition for review.




                                             5